Citation Nr: 1426989	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  09-28 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a 50 percent disability rating prior to November 21, 2011, for posttraumatic stress disorder (PTSD) with insomnia and major depressive disorder.  

2.  Entitlement to an initial 10 percent rating for right foot degenerative joint disease with metatarsalgia.  

3.  Entitlement to an initial 10 percent rating for left foot degenerative joint disease with metatarsalgia.

4.  Entitlement to a higher initial rating for lumbar spine disability, with the orthopedic impairment evaluated as 10 percent disabling prior to November 1, 2007, and as 20 percent disabling from that day forward, and with a separate disability rating for right lower extremity radiculopathy, evaluated as 60 percent disabling, effective November 1, 2007.

5.  Entitlement to a higher initial rating for right knee disability, evaluated as noncompensable prior to July 6, 2012, and as 10 percent disabling thereafter. 

REPRESENTATION

Appellant represented by:	Sydney White, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk


INTRODUCTION

The Veteran served on active duty from November 1985 to October 2007.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which, in pertinent part, granted service connection for PTSD and bilateral foot disabilities. 

The Veteran provided testimony during a videoconference hearing before the undersigned in November 2011.  A transcript is of record.  

The Board, in relevant part, granted service connection for major depressive disorder and remanded the claim for increased ratings for PTSD and bilateral foot disability in April 2012 along with the claim for service connection for bilateral hip, left shoulder, and left knee disability.  Service connection was granted for bilateral hip, left shoulder, and left knee disability in a July 2013 rating decision.  As this represents a full grant of the benefits sought on appeal, the issues will not be considered herein.  
The July 2013 rating decision also awarded increased ratings for the right knee, lumbar spine with right lower extremity radiculopathy, and PTSD with insomnia disability.  Despite the awards, a claimant is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for higher ratings remains before the Board.

However, in an August 2013 statement, the Veteran, through his representative, specifically limited his appeal regarding PTSD to entitlement to a 50 percent disability rating prior to November 21, 2011.  The Veteran also limited the appeal regarding the bilateral foot disability to entitlement to a separate 10 percent disability rating for each foot disability throughout the entire period on appeal.  The statement then withdrew the appeal for all other increased rating issues discussed in a July 2013 supplemental statement of the case (SSOC), which included the lumbar spine with right lower extremity radiculopathy and right knee disabilities.  As such, only the claim for an increased rating for PTSD with insomnia and major depressive disorder and initial rating for bilateral foot disability are considered herein.  


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, prior to November 21, 2011, the Veteran's PTSD with insomnia and major depressive disorder manifested by occupational and social impairment that most nearly approximated reduced reliability and productivity due to symptoms such as insomnia or difficulty sleeping, irritability and anger outbursts, disturbances of concentration and mood, and difficulty in establishing and maintaining effective social relationships without deficiencies in most of the areas of work, school, family, judgment, and thinking.

2.  Resolving all doubt in the Veteran's favor, throughout the period on appeal, the Veteran has had degenerative joint disease with metatarsalgia in the right foot.  

3.  Resolving all doubt in the Veteran's favor, throughout the period on appeal, the Veteran has had degenerative joint disease with metatarsalgia in the left foot.  

4.  In an August 2013 statement, prior to the promulgation of a decision in the appeal, the Veteran, through his representative, withdrew the appeal with regard to the issue of entitlement to a higher initial rating for lumbar spine disability with right lower extremity radiculopathy.

5.  In an August 2013 statement, prior to the promulgation of a decision in the appeal, the Veteran, through his representative, withdrew the appeal with regard to the issue of entitlement to a higher initial rating for right knee disability.


CONCLUSIONS OF LAW

1.  Prior to November 21. 2011, the criteria for an initial rating of 50 percent for PTSD with insomnia and major depressive disorder have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.304(f), 4.125, 4.126, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for disability rating of 10 percent for right foot degenerative joint disease with metatarsalgia have been met.  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 3.102, 4.7, 4.71a, Diagnostic Code 5284 (2013).  

3.  The criteria for disability rating of 10 percent for left foot degenerative joint disease with metatarsalgia have been met.  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5284.  

4.  The criteria for withdrawal of the appeal for entitlement a higher initial rating for lumbar spine disability with right lower extremity radiculopathy have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

5.  The criteria for withdrawal of the appeal for entitlement to a higher initial rating for right knee disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

PTSD with Insomnia and Major Depressive Disorder

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

As the Board is granting the specific rating for PTSD that the Veteran is seeking, as explained in the August 2013 statement, the issue on appeal is substantiated, and there are no further VCAA duties with regard to that issue.  Wensch v. Principi, 
15 Vet. App. 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013).  

Evidence to be considered in the appeal of an initial disability rating is not limited to that reflecting the current severity of the disorder.  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the initial evaluation period.  Fenderson v. West, 12 Vet. App. 119 (1999).

The schedular criteria, effective as of November 7, 1996, incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. §§ 4.125, 4.130 (2013).

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating may be assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130, Diagnostic Code 9411.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  

On the other hand, if the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. at 443.  The Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107;  see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As explained above, in August 2013, the Veteran, through his representative, specifically limited the appeal regarding his service-connected PTSD, which now includes insomnia and major depressive disorder as well, to entitlement to a 50 percent disability rating prior to November 21, 2011.  In the April 2008 rating decision, an initial rating of 10 percent was assigned, effective November 1, 2007, the day following his separation from service.  The July 2013 rating decision granted an increased rating of 50 percent, effective November 21, 2011.  In the August 2013 statement, the Veteran asserted that the 50 percent rating should be made effective November 1, 2007.  The Board agrees.  

For the entire period on appeal, the Veteran endorsed many of the symptoms associated with a 50 percent disability rating for PTSD.  Specifically, he reported depressed mood, trouble sleeping and insomnia, irritability, aggressive or violent behavior, impaired memory, and social withdrawal.  He reported two arrests for assault as well as inpatient treatment for substance abuse, both of which the Veteran attributed to his psychiatric disability.  He also reported that he was divorced from his wife of 20 years in 2007 and that she cited, in part, the Veteran's anger issues as a cause of the divorce.  

The Veteran received a VA examination in March 2008, where the examiner noted the Veteran's reports of aggressive or violent behavior, restless sleep with middle insomnia and some combat related nightmares.  The examiner found symptoms such as mildly impaired immediate memory, irritable mood, recurrent and intrusive distressing recollections of in-service events, efforts to avoid thoughts, feelings, and conversations associated with the in-service trauma, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, restricted range of affect, difficulty falling or staying asleep, irritability or outbursts of anger, and difficulty concentrating.  The examiner described the overall level of impairment as mild to moderate and stated that the arousal cluster symptoms were evident on a daily basis, the avoidance symptoms generally evident on a daily to weekly basis, and the re-experiencing symptoms were dependent on exposure to triggers.  

The examiner explained that the Veteran clearly exhibited a decline in level of functioning following exposure to the traumatic in-service stressor and the onset of PTSD around the 2006 to 2007 timeframe.  This was evidenced by the two arrests for assault and divorce from his 20-year marriage.  More recently, there appeared to be less evidence of occupational and/or social impairment as the Veteran successfully completed online college classes and completed a contract work.  Based on the forgoing, the examiner found that the Veteran's service-connected psychiatric disability resulted in reduced reliability and productivity.

In a March 2008 notice of disagreement, the Veteran explained that there were and still are many days that he awakes with feelings of being completely overwhelmed, hopeless, and has thoughts of suicide.  He also currently experiences insomnia and bouts of depression.  For a while, he kept those feelings to himself and self-medicated with alcohol, but ultimately he sought professional medical help.  During the November 2011 Board hearing, the Veteran reported that the feelings of being overwhelmed, easily enraged, and depressed have continued as has his insomnia.  He also stated that his marriage ended following his deployments as he became very withdrawn and very prone to violence.  

A November 2011 private evaluation by a psychiatrist found, following evaluation of the Veteran and the medical evidence, that his PTSD and depression have continued since service to cause functional impairment that predominantly fell in the severe range across nearly all key life domains.  The symptoms since service have included markedly increased irritability and violence.  

Resolving all doubt in the Veteran's favor, the Board finds that the medical and lay evidence demonstrate an overall disability picture which more closely approximated a 50 percent disability rating, and no more, throughout the appellate period prior to November 21, 2011.  Although the Veteran experienced some difficulty with social functioning, he was able to maintain full time employment and/or successfully attend school during this time.  The evidence does not demonstrate, nor has the Veteran reported, chronic impairment of judgment, insight, or thinking during this period.  In fact, the March 2008 VA examiner specifically found his thought process and content to be unremarkable and that he understood the outcome of his behavior and that he had a problem.  

Based on the forgoing, it appears that the Veteran's impairment was more consistent with reduced reliability and productivity than complete deficiency.  Moreover, chronic impairment in work, school, judgment, and thinking was not demonstrated prior to November 21, 2011.  Hence, he has not had the deficiencies needed for a 70 percent rating and his disability has more closely approximated a 50 percent disability rating throughout the appeal prior to that date.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013); Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Initially, there must be a comparison between the symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule for that disability.  If the symptoms experienced by the claimant are those contemplated by the rating criteria, further consideration of whether a referral for extraschedular analysis is not required.  

The Board finds that the rating criteria specifically contemplate the Veteran's social and occupational impairment due to symptoms such depressed mood, trouble sleeping, irritability, and social withdrawal.  The rating criteria are specifically based on such impairment.  38 C.F.R. § 4.85.  In short, there is nothing exceptional or unusual about the Veteran's PTSD disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Referral for consideration of an extraschedular rating is, therefore, not warranted.

TDIU is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2013).  

Where a veteran (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

The United States Court of Appeals for the Federal Circuit has held that TDIU is not raised in the appeal of an initial rating or claim for increase unless the Roberson elements are present.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  In this case, the Veteran has not submitted evidence of unemployability.  As noted above, the Veteran was employed full-time and/or successfully attending school throughout this appellate period.  Thus, entitlement to TDIU is not warranted.  

Right and Left Foot Disability

This appeal arises from disagreement with the initial evaluation following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Moreover, the Board is granting the specific rating for the right and left foot disability that the Veteran is seeking, as explained in the August 2013 statement.  As such, the issue on appeal is substantiated, and there are no further VCAA duties with regard to that issue.  Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

In the April 2008 rating decision, the Veteran was initially granted service connection for right and left foot arthritis, metatarsophalangeal (MTP) joint, and assigned a noncompensable rating under Diagnostic Code 5284, for foot injuries, other.  Under Diagnostic Code 5284, a 10 percent disability rating for each foot is warranted based upon a showing of a moderate foot disability.  The Veteran contends that a separate 10 percent disability rating is warranted for each foot as a March 2008 VA examiner diagnosed moderate degenerative joint disease (DJD) of the first MTP joint in each foot.  The Board agrees.    

The March 2008 VA examiner noted an X-ray conducted at that time, which revealed mild to moderate DJD in the first MTP joint in each foot.  The examiner noted the Veteran's reports of pain, stiffness, lack of endurance, and cramping of each foot while standing and walking as well as abnormal weight bearing and abnormal show wear pattern bilaterally and tenderness of the MTP joint area bilaterally.  Based upon the X-ray findings and the examination of the Veteran, the examiner diagnosed moderate DJD of each foot.  A July 2012 VA examination again noted the diagnosis of DJD first MTP joint, although did not discuss the severity of the disability.  

Based on the foregoing, the Board finds that a 10 percent disability rating, but no more, is warranted for the right foot and left foot disability.  

Moreover, the Board finds that the rating criteria specifically contemplate the manifestations of the Veteran's bilateral foot disability, including the pain, tenderness, and stiffness upon standing and walking for prolonged periods.  The rating criteria are specifically based on such impairment.  38 C.F.R. § 4.85.  In short, there is nothing exceptional or unusual about the Veteran's bilateral foot disability because the rating criteria reasonably describe his disability level and symptomatology.  38 C.F.R. § 3.321 (2013); Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Referral for consideration of an extraschedular rating is, therefore, not warranted.

As noted above, the Veteran has not submitted evidence of unemployability.  Thus, entitlement to TDIU is not warranted.  
Withdrawn Issues

In the August 2013 statement, the Veteran, through his representative, stated that he would like to withdraw his appeal for entitlement to a higher initial rating for lumbar spine disability with right lower extremity radiculopathy and for entitlement to a higher initial rating for right knee disability.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the claimant or by his or her authorized representative.  38 C.F.R. § 20.204.  

The appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  As such, the Board does not have jurisdiction to review his claim and the appeal for entitlement to a higher initial rating for lumbar spine disability with right lower extremity radiculopathy and for entitlement to a higher initial rating for right knee disability is dismissed.


ORDER

Throughout the appeal prior to November 21, 2011, an initial rating of 50 percent for posttraumatic stress disorder (PTSD) with insomnia and major depressive disorder is allowed, subject to the regulations governing the award of monetary benefits.  

Entitlement to a separate 10 percent disability rating for right foot degenerative joint disease with metatarsalgia is allowed, subject to the regulations governing the award of monetary benefits.  

Entitlement to a separate 10 percent disability rating for left foot degenerative joint disease with metatarsalgia is allowed, subject to the regulations governing the award of monetary benefits.  

The claim for entitlement to a higher initial rating for lumbar spine disability with right lower extremity radiculopathy is dismissed.  

The claim for entitlement to a higher initial rating for right knee disability is dismissed.  



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


